Citation Nr: 0603089	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  99-23 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2004, the appellant testified at a personal 
hearing before the undersigned Veterans Law Judge. A copy of 
the transcript of that hearing is of record.

The veteran suffered a myocardial infarction (heart attack) 
during cardiac testing and died at a VA Medical Center.  In a 
remand of January 2005, the Board noted that evidence 
provided during the course of this appeal may be construed as 
a claim for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for the veteran's death during VA 
treatment.  As this matter had not been adjudicated nor 
developed for appellate review, it was referred to the RO for 
appropriate action.  This matter is again referred to the RO 
for appropriate action. 

As noted, this case was previously before the Board in 
January 2005, when it was remanded to obtain VA medical 
records and a medical opinion.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate the claim.

2.  The veteran died in October 1998, at the age of 44.  The 
immediate cause of death was pulmonary edema and cardiac 
arrest due to acute myocardial infarction due to severe 
coronary artery disease.  No other disorder was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death.

3.  At the time of his death, the veteran's only service-
connected disability was paranoid schizophrenia which was 
rated as 100 percent disabling effective from August 1993.  

4.  There is no competent medical evidence of hypertension, 
or cardiovascular disease during the veteran's active 
military service, or during the first post-service year.

5.  There is no medical opinion linking the veteran's fatal 
cardiovascular disease with his active military service or to 
his service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which could be presumed to have been incurred in service, did 
not cause the veteran's death and did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The initial adjudication of the appellant's 
claim was in April 1999 which is prior to the effective date 
of the VCAA.  Accordingly, notice to the appellant could not 
have been provided until later in the claims process.  
Nevertheless, the RO provided the required notice with 
respect to the claim in letters dated November 2003 and 
February 2005, in which she was informed of the requirements 
needed to establish the claim.  In accordance with the 
requirements of the VCAA, the letters informed the appellant 
of what evidence and information she was responsible for and 
the evidence that was considered VA's responsibility.  The 
letters explained that VA would make reasonable efforts to 
help get relevant evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  Based 
on this record, the Board finds that VA's duty to notify has 
been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical records, VA medical treatment records, terminal 
medical records, and the autopsy report.  A medical opinion 
has also been obtained.  There is no outstanding evidence to 
be obtained, either by VA or the appellant.  Consequently, 
the Board finds that the duty to assist has been met.  

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be the principal cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).  
For a service connected disability to be a contributory cause 
of death it must have contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, are not held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but 
even in such cases, consideration of whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this case, the death certificate shows that the veteran 
died in October 1998, at the age of 44.  The immediate cause 
of death was pulmonary edema and cardiac arrest due to acute 
myocardial infarction due to severe coronary artery disease.  
No other disorder was listed as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  An autopsy was conducted and the report is 
of record.  

The veteran had active military service from August 1971 to 
November 1971.  During service he developed paranoid 
schizophrenia, and service connection was granted for this 
disability effective from his separation from service.  The 
veteran's service-connected schizophrenia was rated at 
various disability ratings from 50 to 100 percent during the 
period of time from November 1972 until August 1993 when a 
100 percent disability rating was assigned.  

In deciding the claim for service connection for the cause of 
the veteran's death, the Board must also consider whether the 
disabilities that caused the veteran's death, namely 
cardiovascular disease, may be service-connected.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Cardiovascular-renal disease may 
be presumed to have been incurred during active military 
service if they become manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The RO has obtained a considerable amount of medical evidence 
which fills two volumes of claims file.  The Board has 
reviewed all of the evidence of record.  The RO has obtained 
the veteran's service medical records and they are complete.  
There is no indication in any of the service medical records 
that the veteran had any complaints, or diagnoses, of 
hypertension or any other cardiovascular disease during 
service or within the first year after he separated from 
service.  

The majority of the post-service medical evidence relates to 
treatment of the veteran's service-connected schizophrenia.  
However, there are medical records showing that the veteran 
was first diagnosed with cardiovascular disease in 1989.  As 
noted above, the veteran died in October 1998 during cardiac 
testing at a VA Medical Center.  He suffered a myocardial 
infarction as the result of having severe coronary artery 
disease.  The October 1998 VA autopsy report confirms this 
diagnosis.  

In April 2005 a VA medical opinion was obtained.  A physician 
reviewed all of the evidence of record and indicated that the 
veteran was first diagnosed with coronary artery disease in 
1989.  Furthermore, the physician's opinion was that the 
"veteran's service-connected schizophrenia did not 
contribute to or materially affect the coronary artery 
disease and the veteran's death."  

The appellant contends that the stress and anxiety 
experienced by the veteran as a result of the service-
connected schizophrenia was the cause of, or contributed to, 
his fatal cardiovascular disease.  However, the appellant has 
submitted no medical evidence to support this assertion.  The 
medical evidence of record reveals that the veteran died of a 
myocardial infarction at age 44, more than a quarter century 
after he separated from active service.  There is no 
competent medical evidence of record which links the 
veteran's fatal cardiovascular disease to his service-
connected schizophrenia or to military service.  As such, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


